GLADIS, Judge
(dissenting):
I dissent from the majority’s holding that appellant was properly advised of his rights to counsel as required by United States v. Donohew, 18 U.S.C.M.A. 149, 39 C.M.R. 149 (1969), first, for the reasons stated in my dissent in United States v. Harris, 12 M.J. 707 (N.M.C.M.R.1981) (en banc), and second, because this case is distinguishable from Harris.
In Harris, the majority found that a colloquy between the military judge and accused, similar to the one in this case, satisfied the requirement of United States v. Donohew, supra at 152, that the record of trial contain the accused’s personal response to direct questions incorporating each of the elements of Article 38(b), Uniform Code of Military Justice (UCMJ).1 In Harris, the convening authority replaced the originally detailed defense counsel with a substitute by an amendment to the convening order. The majority of this Court relied on the presumption of regularity to support its conclusion that there was no unlawful termination of an existing attorney-client relationship between the accused and the original detailed defense counsel saying,
... We have no reason, in the absence of objection or indication in the record, to presume anything but regularity in the issuance of modifications to appointing orders. In so doing, we follow the longstanding rule voiced by the Court of Military Appeals in one of its earliest decisions that, “courts have long indulged in the legal presumption of regularity in the conduct of governmental affairs. United States v. Pugh, 99 U.S. 265, 271, 25 L.Ed. 322, 324; Johnson v. United States, 225 U.S. 405, 411, 32 S.Ct. 748, 750, 56 L.Ed. 1142, 1144. In the absence of a showing to the contrary, this court must presume that the [Armed Forces] and [their] officials carry out their administrative affairs in accordance with regulations. ...” United States v. Masusock, 1 U.S.C.M.A. 32, 35, 1 C.M.R. 32, 35 (1951)
The Harris, supra at 710, majority noted, however, that a situation in which the record indicated that an attorney-client relationship had been formed and terminated was distinguishable and required an expanded inquiry. Id. at 4; see United States v. Snow, 10 M.J. 742 (N.C.M.R.1981).
In this case, pursuant to Rule 23, Rules of Practice and Procedure for the Courts of Military Review, 10 MJ' LXXXVIII, appellant moved to attach certain documents to the record. These documents clearly demonstrate an extensive attorney-client relationship between appellant and his originally designated defense counsel in Subic Bay, Lieutenant (junior grade) Maynard. These supplemental documents demonstrate that LT(jg) Maynard prepared a memorandum concerning a potential in personam jurisdiction defense, as well as a written stipulation of testimony which supported that memorandum. In light of these facts, I believe that the presumption of regularity upon *825which United States v. Harris relies is rebutted. The only distinction between this case and Snow, which requires an expanded inquiry, is that in Snow, the existence of the attorney-client relation between the accused and his original detailed counsel was revealed at trial.
The majority would apparently conclude that the perfunctory colloquy between trial judge and appellant concerning his satisfaction with counsel, his desire to have no other counsel, etc., (noted in the majority opinion), coupled with the Harris presumption of regularity that appellant’s second detailed counsel properly informed him of his right to LT(jg) Maynard’s presence, suffices to establish a sufficient record of an intelligent, voluntary severance of the previous attorney-client relationship. To extend the Harris presumption that far violates the principles announced in United States v. Donohew, and overreaches the facts of United States v. Harris.
United States v. Harris involved a modification to a convening order before the same court, in the same geographical location, and within a relatively short time frame from the issuance of the original convening order. Here, the military judge and counsel were clearly aware that the original charges had been withdrawn and then re-referred over a span of nearly one year and 7000 miles. Certainly, these circumstances would put the military judge on notice that there was a substantial probability that a previous attorney-client relationship had been formed in Subic Bay. The majority would require that the accused specifically volunteer that the case had been discussed with counsel and that the accused now desired counsel’s presence. Can it be reasonably presumed that appellant was aware of and remembered the details of his previous attorney-client relationship under these circumstances?
Because of the distinguishing factor of withdrawal and re-referral, here, presumption of regularity concerning an “everyday” convening order modification does not suffice.- The presumption of Government regularity, relied on by the majority, must extend to the advice which LT Warner, subsequent detailed defense counsel, gave to appellant concerning the right to LT(jg) Maynard’s appearance. To extend that presumption, one must believe that LT Warner was aware of the extent of LT(jg) Maynard’s work on the case, advised appellant of his right to her presence, and that a conscious decision was made to forego the tactical advantage of LT(jg) Maynard’s efforts.
As I noted in my dissent in United States v. Harris, and as the facts of this case clearly show, such a presumption of regularity concerning LT Warner cannot be safely extended into the realm of right to effective assistance of counsel. The Court of Military Appeals, in United States v. Donohew, specifically declined to indulge in the presumption that detailed defense counsel would properly advise an accused of his rights under Article 38(b), UCMJ. See United States v. Donohew, supra at 152.
A DuBay2 hearing is in order under these circumstances to establish on the record, with certainty, the intelligent and voluntary waiver of LT(jg) Maynard’s presence. That action would not, of course, be necessary if the military judge had gone one step further in her inquiry concerning counsel and asked appellant if he had ever discussed the case with his counsel in Subic Bay, and advised him of the right to be represented by counsel with whom he had formed an attorney-client relationship. The record would have then clearly reflected appellant’s understanding of his rights. United States v. Donohew, supra at 152.
Accordingly, I would remand the case for additional proceedings to establish appellant’s understanding of his rights and consent to the severance of the attorney-client relationship he had established with LT(jg) Maynard, if he did knowingly consent.

. Article 38(b) provides that an accused has the right to be represented by the defense counsel detailed under Article 27(b), UCMJ.


. United States v. DuBay, 17 U.S.C.M.A. 147, 37 C.M.R. 411 (1967).